Order, entered on March 7, 1966, affirmed, with $30 costs and disbursements to respondent. There was no abuse of discretion in denying the motion for a general preference. The record, particularly the medical proof, amply warranted the disposition made. Concur—Breitel, J. P., Rabin, Stevens and Steuer, JJ.; Capozzoli, J., dissents in the following memorandum: I dissent and vote to reverse and grant plaintiff’s application for a general preference. The diagnosis of the treating physician as to the presence of a compression fracture of the first lumbar vertebra is confirmed by the X-ray examination. It is further revealed that the plaintiff was fitted with a brace, which she was still wearing at the time of making this motion,